Citation Nr: 0938122	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-22 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the service-connected 
pes planus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk

INTRODUCTION

The Veteran served on active duty from January 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester.  

The Veteran testified at a hearing before a RO's Decision 
Review Officer at the RO in January 2008.  A transcript of 
the testimony is associated with the file.


FINDING OF FACT

Neither arthritis of the left knee nor arthritis of the right 
knee was present until more than one year following the 
Veteran's discharge from service, and no current knee 
disorder is etiologically related to the Veteran's active 
service or his service-connected pes planus.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service, the incurrence or aggravation of arthritis 
of the knees during such service may not be presumed, and a 
bilateral knee disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
a bilateral knee disorder, to include as secondary to the 
service-connected pes planus.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, to include notice with respect to the 
disability-rating and effective-date elements of his claim, 
by a letter dated in March 2007, prior to the May 2007 rating 
decision on appeal.  

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to this claim.  The Veteran's 
service treatment records (STRs) are on file, treatment 
records from those VA and non-VA medical providers identified 
by the Veteran as having relevant records, and lay statements 
from family and friends are also on file.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is service-connected for pes planus, rated as 20 
percent disabling from December 26, 2006.  He contends that 
his current disabilities of the knees are due to or 
aggravated by the pes planus.  

The Veteran's STRs include the report of an enlistment 
physical examination in December 1962 that notes the presence 
of pes planus, second degree bilateral.  In August 1963 the 
Veteran complained of pain in his arches and ankles, was 
issued longitudinal arch supports, and was placed on a diet 
after a podiatry examination revealed pes planus with marked 
pronation.  In September 1963 and March 1964 the Veteran was 
issued new arch supports as the previous supports did not 
fit.  The Veteran complained of foot pain again in July 1964 
and in September 1964 when the examiner noted that the 
Veteran's symptoms could be largely eliminated by weight 
loss.  In August 1964 the Veteran slipped while reclining 
stairs and fell on his knee.  The Veteran received an ice 
pack for swelling.  No further complaints regarding his knees 
are noted in the STRs.  The Veteran's separation physical 
examination in September 1965 disclosed that the lower 
extremities were normal.

As noted below, the Veteran is currently diagnosed with 
arthritis of the knees.  There is no indication arthritis of 
the knees was present in service or became manifest to a 
compensable degree within one year of discharge; accordingly, 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309 is not applicable in this case.  

Private medical records from Dr. TND show that the Veteran 
was seen in October 1998 because of left knee discomfort that 
had been present for approximately three months.  Dr. TND 
noted that increased weight was secondary to the Veteran's 
decreased activity.  An examination revealed a small effusion 
and, "the architecture chronically disturbed because of the 
ongoing degenerative disease."  

Private medical records from Dr. MB show that the Veteran was 
referred to his office by Dr. TND and sought consultation for 
pain within his right foot and in both knees in January 2006.  
The Veteran stated that he noticed his arch on his right foot 
collapse over the years and that he had had intermittent 
pain.  Dr. MB recommended a ritchie brace for the Veteran's 
right foot and orthotic control for the left.  In March 2006 
the Veteran reported that he was feeling much better after 
wearing ritchie brace and reported no areas of pain or 
irritation.  Private medical records from Dr. RHH show the 
Veteran presented in December 2006 with bilateral posterior 
tibialis tendinitis and a history of pes planovalgus that 
became symptomatic with pain along the medial border of his 
feet.  The Veteran was noted as using orthotic support and 
ankle foot orthosis (AFO) fabrication that improved his 
symptoms.  X-rays demonstrated pes planovalgus, loss of 
medial longitudinal arch, and degenerative changes at the 
talonavicular articulation.  In April 2007 the Veteran 
returned to Dr. MB and reported that the supports were 
helping his feet but stated that pain in his knees was still 
bothersome at times.  Dr. MB told the Veteran that his foot 
deformity may be the cause of his knee pain and recommended 
that the Veteran stay in the brace and return for a 
reevaluation in one year.  

The Veteran submitted a personal statement in April 2007 
describing the STRs and private medical records noted above.  
The Veteran also submitted lay "buddy statements" from seven 
individuals (his mother, wife, brother, two co-workers from 
Moore Business Forms, and two co-workers and friends from the 
Miller Shoe Factory) asserting their observations as to the 
Veteran's activities prior to and after service.  
Essentially, the statements assert the Veteran had problems 
with foot pain and "leg pain" following his discharge from 
service.  

The Veteran testified at a hearing before a Decision Review 
Officer in January 2008 that he did not recall, or did not 
have, any trouble with his feet during high school or while 
working prior to service.  The Veteran indicated that he 
began having trouble with his feet during basic training and 
again provided detail regarding the STRs and private medical 
records outlined above.  The Veteran also testified as to his 
level of work after service and verified that the lay "buddy 
statements" mentioned above came from individuals who had 
the ability to observe the Veteran.  Lastly, the Veteran 
testified that his primary care doctor told him that his 
orthopedic doctor was going to give him a new knee, that his 
foot was his biggest problem, that his foot was throwing off 
his knee, and that he had fitted for better braces.  

The Veteran had a VA examination in May 2008 during which the 
Veteran's claims folder was available and reviewed to 
determine if his pes planus and subsequent knee disorder 
related to his military service.  The VA examiner conducted a 
thorough review of the Veteran's STRs, medical history, and 
current symptoms.  The examiner diagnosed third-degree pes 
planus, right greater than left; and degenerative joint 
disease (DJD) of the knees.  The VA examiner also concluded 
that no relationship exists between the Veteran's pes planus 
and the DJD in his knees.  The examiner based this opinion 
upon review of the Veteran's STRs, statements noted in the 
transcript of the personal hearing, and the interview and 
medical examination conducted.

In August 2008 the Veteran submitted a medical report by Dr. 
RHH in which the doctor stated "I do feel that his knee 
arthritis has been aggravated, compounded by his foot 
alignment, namely his hindfoot valgus and pes planus, which 
does affect the weightbearing forces upon his knee."  

In September 2008 the Veteran submitted a letter from Dr. TND 
in which the doctor stated that the Veteran, as a result of 
his foot problems, developed problems with his knees.  Dr. 
TND opined that the worsening of the Veteran's foot condition 
was exacerbating his other leg problems.

The RO forwarded the aforementioned private medical reports 
to the VA medical center (VAMC) in Manchester, New Hampshire 
for a follow up opinion on the relationship between the 
Veteran's service connected pes planus and his bilateral knee 
disorder.  The Veteran had a VA joint examination at the VAMC 
in October 2008 during which the Veteran's claims folder was 
reviewed.  The opinions of Dr. TND and Dr. RHH were also 
reviewed.  The VA examiner stated that their opinions 
concerning any relationship between the Veteran's pes planus 
and the degenerative arthritis in his knee were not 
essentially evidence-based and therefore the issue became 
speculative only.  The VA examiner stated that other factors 
favor the development of osteoarthritis such as the Veteran's 
morbid obesity and the aging process.  It was the VA 
examiner's opinion that the consequences of the Veteran's 
flat feet were less than likely a significant contributing 
factor in the causation of the degenerative arthritis of his 
knee.

The evidence above shows that the Veteran is service 
connected for pes planus and has diagnosed degenerative joint 
disease of the knees.  However, the record reflects 
conflicting medical opinions as to whether there is a 
relationship between the service-connected pes planus and the 
degenerative joint disease of the knees.  

Supportive of the Veteran's claims are Dr. TND and Dr. RHH's 
statements and the Veteran's testimony before the  Decision 
Review Officer.   

Conversely, both VA examinations and medical opinions given 
by both examiners based upon review of the Veteran's STRs and 
private medical records, including those prepared by Dr. TND 
and Dr. RHH, state unequivocally that the Veteran's knee 
disorders are not related to his pes planus.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  

In this case, for reasons explained herein below, the Board 
finds that the opinion of VA medical examiners, that the 
Veteran's bilateral knee disorder was not caused or 
aggravated by the service-connected pes planus, is the most 
probative evidence on the question of medical nexus.  

First, the October 1998 private medical records from Dr. TND 
do not relate the Veteran's knee discomfort to his pes 
planus, but instead attribute the Veteran's increased weight 
as secondary to his decreased activity. 

Second, the private medical records from Drs. MB and RHH do 
not relate the Veteran's knee discomfort to his pes planus 
during his visits in January 2006, March 2006, or December 
2006.  It is not until April 2007 that Dr. MB stated that the 
Veteran's foot deformity "may be the cause of his knee 
pain" and recommended that the Veteran stay in his brace and 
return for a reevaluation in one year.  This statement was 
clearly intended to support ongoing clinical evaluation and 
treatment.  There is no indication that it is intended to be 
either a definitive diagnosis or a definitive opinion 
regarding etiology.  

Third, Dr. MB is shown to be a Doctor of Podiatry (DPM), 
whereas Dr. TND is shown to be a Doctor of Medicine (MD).  
Dr. MB is accordingly within his sphere of expertise in 
assessing the Veteran's foot problems, but is less qualified 
than an MD in assessing knee disorders.  A medical 
professional is not competent to opine as to matters outside 
his scope of expertise.  LeShore v. Brown, 8 Vet. App. 406 
(1995) citing Layno v. Brown, 6 Vet. App. 465, 469 (1995).  

Fourth, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In this case, both VA examiners supported their respective 
opinions with clinical rationale.  The VA examiner in May 
2008 concluded that there was no relationship between the 
Veteran's pes planus and his bilateral knee disorder based 
upon the Veteran's STRs, the Veteran's statements noted in 
the transcript of the personal hearing, an interview with the 
Veteran, and his medical examination.  The VA examiner in 
October 2008 concluded that the consequences of the Veteran's 
flatfeet were less than likely a significant contributing 
factor in the causation of the degenerative arthritis of his 
knee based upon review of the entire claims file, the 
Veteran's morbid obesity, and the aging process.

The Board must accordingly find that the opinions of the VA 
medical examiners are more probative than the opinions of 
Drs. TND and RHH because they had the benefit of review of 
the Veteran's entire treatment record and claims history.  
Further, neither Dr. RHH's medical report dated in August 
2008 nor Dr. TND's letter dated in September 2008 provide any 
clinical rationale for the conclusion that the Veteran's 
bilateral knee disorder is related to his pes planus. 

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In fact, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

In addition to the medical evidence, the Board acknowledges 
the lay statements from the Veteran's family, wife, and 
friends attesting to the Veteran's observed symptoms.  

"A layperson can certainly provide an eyewitness account of 
a Veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, as noted above, laypersons 
are not competent to render a probative opinion on a medical 
matter, such as in this case the etiology of the Veteran's 
bilateral knee disorder. 

Based on the medical and lay evidence above, the Board finds 
the criteria for service connection for bilateral knee 
disorder are not met.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Service connection for a bilateral knee disability, to 
include as secondary to the service-connected pes planus, is 
denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


